Citation Nr: 9927485	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected migraine, cluster-type headaches, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected headaches.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows the veteran's migraine 
headache attacks most recently occurring 4 to 5 times per 
month, with the veteran reporting headaches almost daily.  
Symptoms consist of nausea, vomiting, and photophobia.  Pain 
is managed through prescription medications.

3.  The medical evidence does not show very frequent 
completely prostrating and prolonged migraine headache 
attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and no more, 
for the veteran's service-connected migraine, cluster type 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. § 4.124a, Part 4, Diagnostic Code (DC) 8100  
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
migraine headaches and has claimed that the disability has 
worsened since it was last rated; medical evidence has been 
submitted which the veteran's believes supports his 
contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the RO obtained all medical evidence that the veteran 
indicated was available.  The veteran has not indicated that 
there is any other relevant evidence available but not yet of 
record.  Overall, the Board finds that no further assistance 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's December 1973 induction medical examination 
report indicates that he did not have headaches upon entry 
into active duty.  Service medical records show repeated 
complaints of and treatment for headaches during service, 
primarily from May 1976 to March 1978.  Diagnosis was 
migraine headaches.  The veteran's December 1977 separation 
medical report reflects that he had migraine headaches, 
precipitated by stress.  Records show that prescription 
medication was provided for his headaches, namely Ascodeen, 
Cafergot, or Mellaril.  A March 1978 outpatient record 
indicates that his headaches involved dull, throbbing pain on 
the ride side of his head behind the right eye, with nausea 
and vomiting.

A November 1992 VA examination report indicates that the 
veteran started having headaches in 1975.  They were 
described as occurring in clusters and going down the right 
eye and side of face with inability to lay down and some 
visual problems.  The veteran reported taking Motrin to 
prevent reoccurrence of the headaches.    Physical 
examination was unremarkable.  Diagnosis was cluster 
headaches.

The remaining medical evidence consists of VA medical records 
dated from April 1995 to January 1998.  A February 1996 VA 
outpatient record shows that he had a headache of 4 days 
duration.  It indicates that he used to take Cafergot, but 
that it no longer was helpful.  He reported photophobia 
during the headaches.  Outpatient notes dated from April 1996 
indicate that the veteran complained that his headaches were 
of almost daily frequency.  

A July 1996 VA outpatient record indicates that, according to 
the veteran, his headaches occurred every day over the last 6 
to 8 months.  They were throbbing headaches and ranged from 
mild to severe.  The veteran reported nausea, vomiting, and 
photophobia.  Duration of the headaches was up to 3 days.  
The treatment record reflects that the veteran took 
approximately 10 to 12 Percocet per week.

A November 1996 VA outpatient record indicates that the 
veteran was placed on Depakote for his migraine headaches; a 
January 1997 VA outpatient record reflects that he was placed 
on Sumatriptan.  A February 1997 record indicates that his 
headaches continued.  An April 1997 VA outpatient record 
shows that, according to the veteran, he had 5 headaches the 
prior month and 4 the month prior to that.  The veteran 
appeared for refill of his Percocet in August and September 
1997.

An October 1997 VA outpatient note reflects that, according 
to the veteran, he had headaches on 3 days over the prior two 
week period.  He complained of an increase in frequency of 
migraines.  The clinical plan was to increase his Depakote 
medication.  A January 1998 VA note indicates that the 
veteran was again seen for headache complaints.

In lay statements, the veteran asserted that his migraine 
headaches average 3 to 4 attacks per month and last 2 to 3 
days in duration.  He indicated that he was totally 
incapacitated during the episodes, requiring him to withdraw 
from his family and rest in bed in a dark room.


III.  Analysis

As stated above, the RO denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected migraine headaches in its April 1997 decision.  The 
veteran believes that a rating is excess of 10 percent is 
warranted.  After careful review of the record, the Board 
agrees.

Under the current regulations, a 10 percent disability rating 
is warranted for migraine headaches "[w]ith characteristic 
prostrating attacks averaging one in 2 months over the last 
several months."  A 30 percent rating is warranted for 
migraines "[w]ith characteristic prostrating attacks on 
average once a month over last several months."  Finally, a 
maximum 50 percent rating is authorized when there is "very 
frequent completely prostrating attacks productive of severe 
economic inadaptability."  38 C.F.R. § 4.124a, DC 8100  
(1998).

In this case, the Board finds that the veteran's headaches 
are of such severity as to warrant a 30 percent rating under 
the Rating Schedule.  In granting this benefit, the Board has 
given the veteran the full benefit of the doubt as required 
by 38 U.S.C.A. § 5107(b)  (West 1991).  

In arriving at its decision, the Board finds that the most 
probative evidence is the VA medical records, especially 
those most recently dated.  See Francisco v. Brown, 7 Vet. 
App. 55, 58  (1994) (Where an increase in the disability 
rating is at issue, the current level of the veteran's 
disability is the primary concern.).  This evidence consists 
of VA outpatient notes that show continuing complaints by the 
veteran of migraine headaches.  These notes indicate that the 
veteran's headaches were occurring several times per month to 
almost daily.  The Board acknowledges that the frequency of 
the headaches is shown solely by the veteran's own lay 
statements, rather than by actual clinical records.  However, 
the fact that he has consistently been prescribed a myriad of 
pain medication for his headaches lends support to his 
assertions of several attacks per month.  Reporting of 
"daily" headaches is not so confirmed; even the veteran's 
own statements do not support the conclusion that he has 
migraine attacks every day.

In regard to evidence of "prostrating attacks," the Board 
again finds the medical evidence lacking objective, clinical 
observation of the severity of the veteran's headaches.  
However, the veteran has consistently reported that his 
headache attacks involve nausea, vomiting, and photophobia.  
These manifestations are noted as medical history in several 
of the recent VA medical records.

Overall, the Board finds that the veteran's service-connected 
migraine headaches warrant a 30 percent disability rating 
under the Rating Schedule.  38 C.F.R. § 4.124a, DC 8100  
(1998).  They are of sufficient frequency and severity to 
warrant an increased rating.

On the other hand, the Board also finds that the maximum 50 
percent disability rating is not warranted.  This rating is 
assigned to migraines with "very frequent" and "completely 
prostrating and prolonged attacks" that are "productive of 
severe economic inadaptability."  Id.  Here, the most recent 
medical evidence indicates that the veteran had approximately 
4 to 5 headaches per month.  This is confirmed by the 
veteran's own statements to the effect that he had 3 or 4 
migraine attacks per month.  The July 1996 VA outpatient note 
reflects that, according to the veteran, these headaches 
ranged from mild to severe.  Overall, the Board finds 
insufficient evidence that his current migraines are very 
frequent and, furthermore, that they are of such severity as 
to warrant classification as "completely prostrating."  
Moreover, while the veteran apparently is unemployed, the 
medical evidence shows that this is due primarily to low back 
and shoulder disabilities, the latter of which was incurred 
during a motor vehicle accident.  The Board fails to find 
symptoms of migraine headaches productive of severe economic 
inadaptability.  Therefore, it finds that the maximum 50 
percent disability rating is not authorized.  38 C.F.R. 
§ 4.124a, DC 8100  (1998).

In light of the above, the Board finds that a 30 percent 
disability rating is warranted for the veteran's service-
connected migraine, cluster type headaches.  Thus, his claim 
for an increased disability rating is granted.


ORDER

An increased evaluation of 30 percent, and no more, for 
service-connected migraine, cluster type headaches is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

